                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO: 3:19-CR-00403-MOC-DCK

UNITED STATES OF AMERICA,                              )
                                                       )
               vs.                                     )
                                                       )                  ORDER
ELIO GARCIA GODINEZ,                                   )
LUIS DAVID SAAVEDRA BRAVO,                             )
MIGUEL ANGEL BENITEZ CASTREJON,                        )
ELEONEL CASTREJON GARCIA,                              )
IVAN JARDON TRUJILLO, SR.,                             )
IVAN TRUJILLO GARCIA, JR.,                             )
ESTEFANI GARCIA SANDOVAL, and                          )
MATILDE ISAIAS CRUZ PORTILLO                           )
                                                       )
                       Defendants.                     )

       THIS MATTER is before the Court on Second Unopposed Motions to Continue, filed by

Defendants Luis Bravo (#84), Ivan Garcia (#88), and Ivan Trujillo, Sr. (#96). Having considered

the matter, the Court enters the following Order.

                                              ORDER

       IT IS, THEREFORE, ORDERED that the Second Unopposed Motions to Continue—

filed by Defendants Luis Bravo (#84), Ivan Garcia (#88), and Ivan Trujillo, Sr. (#96)—are

GRANTED, and this matter is continued to the next criminal term. The Court finds that the delay

caused by this continuance shall be excluded in accordance with 18 U.S.C. § 3161(h)(7)(B)(iv), as

failure to grant such a continuance would deny counsel for Defendant the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence. Also, the

ends of justice served by granting such continuance outweigh the best interests of the public and

Defendant in a speedy trial. Specifically, Defendant’s counsel needs additional time to review

discovery to prepare for trial or other resolution of this matter.
       IT IS FURTHER ORDERED that, in accordance with 18 U.S.C. § 3161(h)(6), this matter

is continued as to the remaining co-defendants and the time is excluded as a reasonable period of

delay as such defendants are joined with a co-defendant whose case has been continued from the

term and as to whom the time for trial has not run and no motion for severance has been granted.

       This matter is continued to the next criminal term, and the time is excluded. The time for

filing pretrial motions is ENLARGED by 60 days from entry of this Order.

                                           Signed: February 24, 2020
